Explanations of vote
(DE) Mr President, I have a high opinion of you and your chairmanship, but today I must make a protest. You have given the floor to many Members, including twice to Mr Lehne and to Mr Gollnisch and Mr Fox. I also raised a point of order concerning the calendar and it is an important point. I would like to ask you to check whether Amendment 4 was unlawful. I know that we rejected the amendment, but this is a question of principle. The treaty does not refer to 12 plenary sessions per year, but to 12 monthly plenary sessions per year. The amendment tabled by Mr Fox attempted to combine the August and the September plenary sessions in one week. This is not about a September I and September II plenary session, but about an August and a September plenary session. I would really like to clarify that this is unlawful.
The fact is, Mr Posselt, that this issue has already been voted on and we cannot therefore reopen it. Nonetheless, you can rest assured that all the amendments to the calendar have been carefully considered by the Presidency.
Mr President, the Commissioner informed us just before the vote about the thrombin issue. I wonder if you could ask him to provide the statistical data to justify his statement that it is economically beneficial to consumers to replace cheap meat parts and put them in beef-like products, rather than using them today in sausages and other products.
I would like him to show the statistical evidence that it is economically better for consumers, because they have so far not proven that. The Commissioner also made a comparison with minced meat but we know that the hygiene standards for minced meat are not the same as for prepared meat products, so I would question if both statements by the Commissioner are correct. If he misinformed Parliament, just before the vote, that would be a serious error. I would like you to write a letter to the Commissioner to justify those statements.
We are not dealing with that item now, Mr Schlyter. We are dealing with explanations of vote. We are dealing with explanations of vote concerning the amending budget.
Oral explanations of vote
(CS) I voted against the report of Vladimír Maňka setting out the EU budget for this year. At a time of economic crisis, when it is essential to reduce public expenditure, I do not agree with the European Parliament going in completely the opposite direction and sharply increasing its expenditure.
I do not agree with the European Parliament taking on an additional 150 staff, nor do I agree that Members of the European Parliament should receive additional new funding for their assistants, over and above what we already receive. MEPs are to receive EUR 1 500 more per month this year under the Maňka report, on top of the additional EUR 1 500 per month under the Helga Trüpel report, which was passed yesterday.
This will cost taxpayers an additional EUR 13.4 million per year. MEPs are already the subject of public criticism over the large sums of public money they receive. A further increase will meet with justified public anger throughout Europe, and I have therefore not supported this proposal.
(PL) In contradistinction to the previous speaker, I endorsed the amending budget. It is not an amendment which only concerns accounting. This amendment makes very good sense. How is this? Well, it comes from our new function as Parliament, as a body which has been given legislative powers. The voters expect from us, MEPs, that we will be able to revise proposals submitted by the Commission, and that we will be able to revise proposals submitted by the Council. Let us remember that each Commissioner has a team of hundreds of people working with them. We have just one or two people to support us. So it is not a saving which we are ostensibly talking about, here. It is simply a response to a new function, a new role. I would like to thank the rapporteur, Mr Maňka, for his superb report.
(BG) Mr President, I wish to say that I supported the reports on the organ transplantation action plan, as well as the report on organ quality and safety. However, I wish to say that there are great differences between Member States in this respect. I therefore hope that this action plan and the report on quality and safety will help Member States to standardise their criteria and that they will be used as a benchmark for the future.
I am mentioning this because my country, Bulgaria, has 35 times fewer donors than Spain. The problems in this area are linked to the whole chain of actions: from providing information to citizens to the actual transplant itself and post-transplant treatment. We do not have a network of donor facilities. There is insufficient equipment available, and we do not have a reliable donor database. Bulgaria is not a member of Eurotransplant and post-transplant treatment cannot be provided either. We do not have dispensaries built for hospitals which carry out transplants.
This is why I hope that this report and the decisions made by Parliament will provide some impetus and that this directive will be implemented as soon as possible.
(ET) Mr President, I also voted in favour of this report, because it establishes uniform and binding requirements on quality and standards for human organs used in transplants in all the Member States, and thus guarantees the protection of donors and recipients while, at the same time, enhancing cooperation between the Member States. With this report, we have given the opportunity of a better quality of life to those people - more than 56 000 European Union residents - who are currently waiting for an organ transplant.
(LT) I also voted for this important document on standards of quality and safety of human organs intended for transplantation. It really would be excellent to establish and organise a community-wide organ transplantation system that would be transparent and clean and which would ensure quality and safety at EU level. That is one of the most important objectives. 56 000 citizens are waiting for donors and this shortage of organs intended for transplantation also causes other problems, criminal activity and criminal problems. Therefore, I believe that this document will contribute to the creation of a suitable system that will ensure safe and reliable organ transplantation methods.
(DE) Mr President, I have voted in favour of this report and I would like to congratulate Mr Mikolášik on the excellent work he has done. I believe that today is an important day, because we have ensured that donors and recipients of organs will have consistent standards and greater safety. I hope that this will also help to simplify the cooperation between countries and, therefore, I am very pleased that we have voted in favour of this report with a large majority.
Mr President, I very much welcome this report and the new European rules for organ donation. If you die in another European Union country, why should your organ not be used to save life? If you need a rare match from another European country, surely these rules are sensible to implement.
Although it has not been part of the debate, I would also like to put on record my personal support for an opt-out rather than an opt-in system for organ donation. Eighty per cent of European citizens say they support organ donation, yet only twelve per cent hold organ donation cards. We have to close the gap.
Last year, 25 people in my East of England regional constituency died because they were on the organ donor waiting list but no donor could be found in time. At Addenbrooke's and Papworth hospitals in my constituency, we have European and worldwide expertise in lung and heart transplants. Let our surgeons do their work. Let our patients be treated. This is the gift of life.
(DE) Mr President, I can only agree with the previous speaker. I am also very grateful that this report was adopted today with a large majority. When we hear that 56 000 Europeans are currently waiting for a matching organ in order to be able to have a reasonable or a high quality of life, or even simply to survive, it is clear that we urgently need to harmonise and improve the standards and to make it possible for recipients to access organs from throughout Europe.
(PL) I, too, was in favour of adopting this document, because it is certainly a step in the right direction. However, while I agree with these principles, and that we are going to be concerned about the quality of donors and organs, I want to say clearly that this is only the first step in the right direction. If we want to bring about a fundamental increase in organ donations, the Union needs a significantly broader campaign, and measures of a prophylactic and informative nature. If this is not followed by promoting donation, it seems to me we will simply stop half-way.
Mr President, firstly, I would like to compliment you for the manner in which you handled this difficult topic here today, for explaining with courtesy the presidency's interpretation and for sticking to your guns. If you hadn't done so, it would probably be the case that we would be still here. I'm not saying I agree with you, but I am not qualified enough to give an opinion so I took your opinion as gospel.
Secondly, I think the point made by Mr Salatto is valid, that we do need to have quicker and more accessible routes in and out of Strasbourg for the benefit of Members and others. Also I would like to compliment the quaestors, including my own compatriot, Jim Higgins, and others who are working hard to get Frankfurt-Hahn designated the same as Frankfurt airport and Strasbourg, from the point of view of transportation.
Finally, I would like to say, regarding the accommodation charges here in Strasbourg, it would be helpful if they were the same for the weeks that we are sitting in Parliament as the weeks when we are not sitting. All this would make Strasbourg more attractive because it is a beautiful city. I understand why we are here, and once we are here, we are very happy.
Mr President, I voted in favour of the resolution on the transplantation of human organs. Many people die every day because they suffer from organ failure and because organs are unavailable. The EU can help patients waiting for organs across Europe and, as a consequence, save lives. What we need is a well-coordinated system of organ donation and transplantation.
I would like to stress once again a very important point, which is a political point: namely, the principle of voluntary and paid donation for human body parts. Reports from the World Health Organisation and the Council of Europe say that in several countries in the world, people are given a great deal of money to donate an organ. There are even reports that people are deliberately killed to get their organs: for example, practitioners of Falun Gong in China.
We are also aware of cases in some countries where the medical risk for the donor is high and the transplantation is often done under very bad medical conditions. So, finally, I would like to thank those who initiated the resolution we adopted today, and especially our rapporteur, Mr Mikolášik.
(SV) Mr President, I and the other Swedish Conservatives have voted against the proposal to ban thrombin. The Commission proposal calls for clear labelling of meat that has been stuck together in this way and states that it should not be permitted in restaurants and large-scale catering establishments as it is difficult, in places like this, to provide customers with clear information.
We must defuse the debate about meat glues. Thrombin is naturally present in all meat. To avoid thrombin, it would be necessary to stop eating meat completely. The Commission's experts state that thrombin is not hazardous to health, and this opinion is scientifically based.
The important thing is that food is safe and that consumers are not deceived. Packaging must include accurate information about thrombin and the labelling must be clear.
Why should we ban thrombin? To do so would be to open Pandora's box. Is it really the job of politicians to manage our food? Where will it end? There are no grounds here for limiting consumers' freedom and their right to freedom of choice.
When it comes to scaremongering politics about food that is not dangerous or unhealthy, I say 'that is enough!' Do not resort to a ban - tighten up the rules on labelling instead.
(DE) Mr President, adopting the resolution banning thrombin in foodstuffs today simply means giving in to public opinion. It is pure populism. We are not fulfilling our responsibilities if we do not follow the scientific evidence. What is the evidence? What is thrombin? Thrombin is a natural enzyme. It forms part of the blood and therefore of meat. All of us have a lot of thrombin in our bodies. If we ban it as a food additive, can we continue to exist or do we have to gradually dispose of ourselves as hazardous waste?
Of course, we must prevent consumers from being misled by products which look like and are designed to look like other products. We can do this by using labelling in line with the new Regulation on the labelling of foodstuffs. We will be voting on the first reading of this regulation in June. We have a number of rules that prevent misleading advertising and we also have additional labelling for special products. The Commission has proposed exactly the same solution for labelling products in which thrombin is used as a glue. I would like to point out that there is a large number of similar enzymes which are not banned and are still used.
(DE) Mr President, consumer protection is a very, very important matter for me and therefore I am against consumers being misled or deceived in any way. This is why I am fighting for better labelling of food imitations in the Regulation on the labelling of foodstuffs, for example. I am calling on the Council to follow this approach, which is also supported by the Commission.
Today, we had to vote on glued meat. Glued meat is meat which is glued together and sold as a high-quality product. In my opinion, this should not be happening, in particular, when consumers are not aware of what is going on. The decision today was not an easy one for me. The Commission has proposed comprehensive labelling rules, but consumers may still be misled, because it is difficult to prove that a product contains thrombin. This means that it may be used but not indicated on the label. Therefore, I think a labelling requirement is not sufficient in this case. I have now voted in favour of the resolution and of a ban on thrombin.
(HU) Over the past eight years, the post-communist dictatorship in Hungary has systematically trodden underfoot the rights of Hungarians. Among other things, it has unlawfully disbanded or had disbanded nearly every single street demonstration. With the help of nearly 100 excellent lawyers and solicitors from the National Legal Defence Service, the majority of cases have already succeeded in obtaining legal redress before the Hungarian courts, but there have been cases, such as the now famous Bukta case, which had to be taken to the European Court of Human Rights in Strasbourg.
The European Union is now scheming to dismantle, under the guise of accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms, the smoothly functioning 'Strasbourg' system. I call upon every single Hungarian and European human rights organisation to scrutinise this process and protest against things such as the Atondo report that has been adopted today, which, as I say, undermines and dismantles the European human rights protection system. It is Hungary's historic responsibility to see that under the Hungarian Presidency, we do not speed up but rather prevent this dangerous process.
(LT) This topic is actually quite sensitive and has been the cause of much debate in the European Parliament and, of course, in society at large. I still think that banning some products or additives is not a solution and perhaps we have to agree with the argument that it is the consumer who has the right to choose, having full information, what he wants to buy and what he wants to consume. On the other hand, controlling the process would be rather difficult. In this day and age, the age of public awareness, with a lot of accessible information, we have yet to formulate wordings, unambiguous of course, that are acceptable to society, so that when people buy one product or another, they can obtain appropriate information and can understand what the product's ingredients are. Therefore, I feel there need to be more consultations with society, its education and perhaps additional consultations with scientists.
(DE) Mr President, the citizens of Europe are right. They like honest foods and they like honest politicians.
I respect public opinion of this kind. We cannot simply ignore public opinion and we cannot simply dismiss it as populism. That is not the case. We must take notice of what our citizens are saying to us. If our constituents and our citizens are of the opinion that real meat must be real meat and that it must not be made of pieces of meat glued together, then we must make sure that it is not possible for meat to be processed in this way. This is why I have voted against allowing thrombin to be used as a food glue.
(DE) Mr President, I have also voted in favour of the resolution banning the use of thrombin as a food additive, because the Commissioner's arguments did not convince me. We do not want glued meat in Europe. Even if thrombin is an enzyme which is not harmful to health, by using it to glue together scraps of meat to make one large compressed piece of meat, the risk of bacterial infections must be significantly increased. On the other hand, the decision made today was clearly for the benefit of the consumers of Europe and in opposition to the purely financial interests of the industry. Consumers who want a steak must be given a steak and not a piece of meat that has been glued together. This means that we must call on the Commission not to authorise the use of thrombin.
(DE) Mr President, the current debate about so-called glued ham shows that some manufacturers do not deal honestly with consumers. I would like all food to be labelled in such a way that it is not possible to mislead consumers. If this enzyme is used, consumers must be able to identify its presence. This is the basis for effective and fair consumer protection. Our job is to ensure that mature consumers have sufficient information to make decisions in their own interests.
One final remark about glued ham. The discussion with consumers about whether or not they want it has not yet taken place. However, it is important that consumers at least know what they are actually eating.
(ET) I welcome the action plan, and I therefore voted in favour of it. This is a step in the right direction, and in order to solve this problem, we must all work together. Measures at European Union level will help us to enhance the efforts of the Member States to ensure the quality and safety of organ donation and transplants, to deal better with problems resulting from the lack of organs and, at the same time, to make the system of transplants more effective. The action plan which has been approved will give the Member States the opportunity to use the ten priority measures set out by us as a basis for putting their national action plans together in a better way. We are obliged, within the scope of our competency, to give help towards high-level health protection across the entire European Union.
(IT) Mr President, ladies and gentlemen, acceding to the European Convention undoubtedly represents progress in the process of political integration of the European Union, whose system of protection for fundamental rights is supplemented and strengthened by the integration of the Charter of Fundamental Rights in its primary law.
We consider it enormously important and politically significant that Parliament has been granted the right to appoint and send a certain number of representatives to the Parliamentary Assembly of the Council of Europe during the election of judges to the European Court of Human Rights. Let us remember that promoting the respect of human rights is one of the fundamental values of the European Union enshrined in a founding treaty.
I would also like to underscore how important the Convention and the case-law of the European Court of Human Rights are in outlining a new legal and regulatory framework that lays down guiding principles in the areas of civil liberties, justice and internal affairs, above all, in light of the new forms of integration and harmonisation implemented with the enactment of the Treaty of Lisbon and the adoption of the Stockholm Programme.
It will also provide an additional legal instrument which makes it possible to present a claim before the European Court of Human Rights against an action or a failure to act by a European institution or a Member State in the context of the implementation of European law.
Lastly, it is significant that Article 1 of the European Convention will extend protection not only to citizens of the European Union and other persons within its territory, but also to persons who fall within its jurisdiction, even if they are outside the territory.
(IT) Mr President, ladies and gentlemen, I am in favour of the European Union acceding to the European Convention on Human Rights because, as clearly summed up by the Atondo report, it represents progress in the process of European integration. This means a step towards political union and a strong sign of the coherence between the Union and countries of the Council of Europe and its policy on human rights which will strengthen the credibility of Europe in non-European countries. Lastly, it represents a clear desire to harmonise the issue of human rights and fundamental freedoms at a legislative and court level.
Thanks to the Treaty of Lisbon, the European Union is an international entity with its own legal personality for the first time. I hope that signing the convention is only one of the first steps towards the affirmation of the European Union as a single body at the level of major international negotiations.
(FR) Mr President, I am somewhat more reserved on this issue than the Members who have just spoken.
Indeed, on the face of it, the idea of European law being subject to the jurisdiction of the European Court of Human Rights is quite attractive. It was rather alarming that national laws could be, as it were, censured by that Court. However, the way in which national jurisdictions implement these laws means that European law falls outside their scope, all the more so as this European law, in my country, France, for example, takes precedence, under Article 55 of our constitution, over French domestic law.
One might wonder, however, if this procedure will not result in a certain kind of overlap. Indeed, on the one hand, European law is rarely directly applicable within Member States; it first has to be transposed into domestic legislation by means of secondary legislation.
On the other hand, the Court of Justice of the European Union in Luxembourg has shown itself to be keen to protect fundamental rights. It has also assimilated this legislation as arising from the adoption of the Charter of Fundamental Rights. The fear is that we could end up with rather protracted proceedings, particularly if, as some people are demanding, a preliminary question procedure is instituted. This is why we would have preferred a distinction to have been made between compliance with the rules and participation in the appeals procedure.
(FR) Mr President, at a time when such tragic events are occurring in Thailand, we cannot fail to appreciate the need for major crimes committed against civilian populations to be referred to the courts.
However, past experience is less encouraging than was indicated yesterday by several Members during the debate. At the first International Criminal Court, those who, without any military objective in mind, decided to use napalm to burn the civilian populations in the city of Dresden; those who decided to use atomic radiation to burn the civilian populations of Hiroshima and Nagasaki; and those who decided to kill the imprisoned Polish officers by shooting them in the back of the neck were the judges, when they really should have been included among the accused. The track record of the former International Criminal Tribunal for the former Yugoslavia, particularly in the Milosevic and Šešelj cases, is not very satisfactory either.
With regard to the creation of a trust fund, if Member States are required to make a contribution, does this mean that Europe will compensate the victims of genocides that take place outside its territory? There are hundreds of thousands, indeed millions of people who fall into that category. I fear that we are getting mixed up in something rather complicated. The idea of ultimately pursuing the defeated parties, in spite of the assurances that they are sometimes given, in order to reach a peace agreement would be to risk indefinitely prolonging conflicts; this is the basis for our reservations about this report.
(LT) I voted for the resolution on the Review Conference on the Rome Statute of the International Criminal Court that will begin at the end of this month in Kampala, Uganda.
In 1998, 138 countries agreed to set up the International Criminal Court and adopted the Rome Statute on the basis of which this court has now been operating for 7 years, since 2003. The time has come to review the Rome Statute, in particular, the so-called 'temporary provisions' on which we were unable to agree in 2002. All EU Member States have ratified the Rome Statute. However, some of our partners, like the United States, Russia and China, have not joined the International Criminal Court in its work. With its resolution today, the European Parliament again calls on these countries to ratify the Rome Statute and cooperate with the International Criminal Court. In the 21st century, people responsible for genocide, crimes against humanity and war crimes should expect not only moral condemnation from the international community but legal sanctions. These crimes cannot be committed with impunity.
Written explanations of vote
As well as speeding up decision-making mechanisms, the Treaty of Lisbon is contributing to the fight against the democratic deficit, strengthening the roles of national parliaments and the European Parliament, and stressing the exercise of European citizenship. The introduction of the legislative petition, or the 'right to citizens' initiative', as it has been named, is of particular importance. This new device allows a group of not less than one million citizens of a significant number of Member States to request a legislative initiative from the Commission on the areas in which the Union has jurisdiction.
The Treaty of Lisbon also makes clear the importance of consultations and dialogue with other institutions and bodies, with civil society, and with social partners, amongst others. I believe that Europe must be the citizens' Europe, and this can only happen if we make it more democratic and transparent. In this context, I agree that the opinions of the Economic and Social Committee and the Committee of the Regions should be sought.
It must seem that I am repeating what I expressed yesterday in relation to Mr Tavares' report. However, the refugee problem is a European problem and it cannot be left to the national governments to manage, also in light of the geographic and economic differences.
Therefore, I am in favour of creating a fund at a European level. The creation of such a fund must serve two purposes: it must support the refugees who arrive in our countries, frequently on our coasts, searching for help, as well as support the states which receive the greatest numbers of these desperate individuals due to their geographic location.
In fact, the problem is, and must be, a European problem, and it cannot be left to the management of certain states. I hope that the fund is only the beginning of a path which approaches this entire issue from a more European perspective and in a spirit of solidarity.
The proposal for a directive on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products is part, along with the two proposals on the energy performance of buildings and the labelling of tyres with respect to fuel efficiency, of the Energy Efficiency Package tabled by the Commission in November 2008. We voted for it because we achieved, through the agreement signed between Parliament, the Council and Commission, the introduction of an improved labelling system.
Labels will contain more energy consumption information for domestic appliances and energy-related products. In future, this labelling will also be applied to energy consuming products intended for industrial and commercial use, which was not possible until now. Last but not least, any kind of future advertising promoting the price or energy efficiency of categories of products will also have to indicate their energy class.
Providing accurate, relevant and comparable information on the energy consumption of energy-related products will allow consumers in future to make correct, effective choices, thereby reducing both their energy consumption and household expenditure.
in writing. - The Maltese Government is against the Recommendation for second reading relating to labelling and standard product information of the consumption of energy and other resources by energy-related products.
The reason given is that the nationalist government disagrees with an explanation statement in the report, in particular, with the following phrase: 'Construction products with significant impact on the consumption of energy shall also be included in the priority list.' It is inconceivable that the government does not agree to this recommendation on this basis. It could have agreed with the recommendation and made it clear that it had a reservation in relation to construction products which have a significant impact on the consumption of energy.
It is useless for the government to appear to be in favour of energy efficiency when the potential savings could be achieved through the labelling of some of these products given that buildings account for 40% of total energy consumption in the European Union.
I supported this important report. The Energy Labelling Directive has a crucial role to play in the achievement of the EU energy efficiency target of 20% by 2020. In that context, it holds a key role regarding the fight against climate change, the transition of the EU to an efficient, sustainable and competitive economy, and the strengthening of Europe's energy security. Our aim is to pave the way towards a win-win situation, both for the market and consumers, by guaranteeing every consumer access to proper information and full awareness about the impact of his or her choices. In that framework, the agreement reached on the Energy Labelling Directive brings important added value. I welcome the position fought for by the European Parliament to maintain the model of an A-G scale which, according to a survey, is the most convenient and easiest for consumers to understand. There is an obligation to include reference to the energy label in all advertisements of energy-related products, where price- or energy-related information is disclosed.
I am pleased that the new legislation on the energy efficiency of products has finally been approved, following a lengthy tug of war between the European Parliament and the Council, and that I had the honour of being the shadow rapporteur for it on behalf of the Group of the European People's Party. The benefit is an expansion of Class A, allowing distinctions to be drawn among the constantly increasing group of energy-saving appliances while, at the same time, motivating producers to make appliances that are as energy-saving as possible. It is also important that there has been no expansion in the number of classes indicating the energy consumption of individual products, as this preserves the clarity of the whole concept. The fact that there are seven levels in total enables consumers to make effective decisions when selecting goods on the market, thereby helping to reduce energy costs through their behaviour. As far as new features are concerned, involving the obligation to indicate the energy classes of products in advertising materials, I consider it a success that this obligation has been restricted to advertisements providing information on price or information connected with energy consumption. Fortunately, the view prevailed that the regulation of advertising is acceptable only in case of need, and only to the extent necessary.
I voted for this recommendation because it effectively contributes to helping European consumers choose products that use less energy or which indirectly lead to less energy being used. By adopting this recommendation, the European Parliament is playing a part in moving closer to the realisation of the EU's objective of a 20% improvement in its energy efficiency by 2020. It is a balanced text that ensures a situation that is beneficial to the market and consumers.
This initiative, like the one that we voted on yesterday regarding the energy efficiency of buildings, is part of a legislative package on energy efficiency that was presented by the Commission in November 2008 and has been the subject of ample debate in Parliament, the Commission and the Council; agreement is now, at last, being reached on the final text.
As well as having positive consequences for the environment, for the European objective of reducing emissions and for the creation of an economy that is sustainable in energy terms, this initiative also has the benefit of making consumers central to the decision. With the correct markings and labels, consumers will know exactly what they are getting, and will be able to make their choice on the basis of criteria such as energy efficiency and the lowest environmental cost.
The directive on energy labelling guarantees that consumers will receive adequate information thanks to the compulsory inclusion of the energy label on advertising. In the context of European efforts at achieving energy efficiency and the reduction of energy consumption levels, along with combating climate change, it is vital to mobilise the public for this cause. This can only be achieved if consumers are given clear and effective information about energy consumption on products that have been bought or are for sale. In this way, all members of the European public will become involved in combating climate change. It is absolutely crucial to ensure that consumers are able to consciously make more environmentally friendly choices. As this directive now ensures, levels of energy consumption caused by products are assessed against universal criteria and parameters, which allow them to be compared in a way that can be trusted. This will also lead to an increase in confidence in technical assessment and the information content on labels. This directive therefore has an important role in consolidating the 2020 strategy and, in particular, a 20% improvement in energy efficiency by 2020.
Following this vote, products that consume energy - whether for domestic, commercial or industrial purposes - must start displaying the new energy efficiency label, in order to better inform consumers. There is provision in the directive adopted today by the European Parliament for new types of energy efficiency classification to be added, and it is also applicable to products that consume energy in an indirect way, for example, windows.
Some of the details are debatable, for example, that the format of the label will be based on the a classification between A and G - like that already used for refrigerators - with the possible addition of the classifications A+, A++ and A+++: in principle, the total number of classes must be limited to seven. Nevertheless, the directive seems to have the right objective.
All advertising for products related to energy or their respective prices must include a reference to the energy efficiency classification. The information provided must guide consumers towards choosing products that use less energy or indirectly lead to less energy being used.
Therefore, in future, any advertising of the price or energy efficiency of refrigerators, washing machines or cookers must indicate the product's energy class.
Much is said about the rights of consumers to know about the food, domestic equipment or home fittings which they buy. We want to know where they come from and how they were made, and the nutritional values of food. At a time of climate change, we all want to protect the environment and prevent abnormal weather, and this is why, when choosing food and everyday products, we are guided by ecological principles. It is important, therefore, that consumers are aware of how much energy is used by their equipment, and so I think they have the right for that information to be on the labels. Putting this information on product labels also shows the high quality of the product. It can then be a tool to protect the European market from cheap imitations of equipment from outside the European Union.
I voted for this report. It acknowledges that the market is incapable of ensuring rational energy use. This is a definite concession that echoes our arguments, which I welcome. I also welcome the stated desire for top-down harmonisation of energy saving labelling. However, it is regrettable that total ecological footprint labelling for products is not proposed anywhere, when we really should implement it as quickly as possible.
The EU is continuing to look determinedly for the best ways of ensuring excellence in energy efficiency, so as to succeed in improving its efficiency by 20% by 2020. This new labelling is very pertinent to consumers because it allows them access to better information so that they can make fully informed choices and recognise their impact in matters concerning energy efficiency. This means raising consumers' awareness of the energy-related consequences of their choice whenever they look to buy any consumer item which has a bearing on energy efficiency. The approval of this directive is especially important in increasing this awareness. That is why I voted as I did.
If the energy consumption label is introduced, then provided that it can be easily understood, it will soon become clear whether or not it will really be accepted by consumers. Public awareness has changed in this area and consumers are paying greater attention to energy efficiency classes, in particular, in the case of electrical appliances. Of course, the public procurement process should set a good example in this respect. However, the Member States must not be told that they can only buy products with the highest performance levels which belong to the highest energy efficiency class. Particularly at a time when everyone will have to make savings, the purchase price will increasingly be the deciding factor. The choices available in the public procurement process are not specified clearly enough, which is why I have abstained.
I voted for the resolution on the labelling of products using electricity and the provision of basic information for consumers. We talk about citizens' rights very often in Parliament - about the right to choose, the right to obtain accurate and correct information. In my opinion, that is particularly important in all areas of life. In this case, the question is related to the electricity used and its efficiency. People actually want to save energy, and mostly do this for two reasons, economic and environmental. Today, with advances in technology, when residents have the opportunity to choose electrical appliances according to their energy efficiency, the labelling that we agreed on will also help consumers make a conscious choice and contribute to energy saving (hence, citizens would choose more economical devices) and the preservation of the environment. I have no doubt that when Europeans see the amount of energy consumed, they will take advantage of the opportunity to choose more efficient and environmentally friendly products and equipment. Once more, I welcome the position of the European Parliament on this issue and I hope that such decisions will become a real stimulus and opportunity to realise our commitments to reduce energy consumption by 2020.
The recast of the Energy Labelling Directive has the objective of extending the scope of labelling information to include all products that impact on energy consumption, and not just household appliances.
The directive is part of the Sustainable Consumption and Production and Sustainable Industrial Policy Action Plan and it also envisages initiatives for incentives and public tenders. It will establish the fulcrum of an integrated and sustainable policy from an environmental standpoint. One of the most controversial points concerns which type of scale to use in order to avoid causing consumer confusion: it was decided to maintain the A-G closed scale layout after the European Parliament adopted a resolution in this regard.
Energy efficiency ratings will also be displayed on all advertising containing information on energy consumption or which relates to product prices. For the reasons I have explained, I agree with the stance taken by Mrs Podimata and I support the report.
The Energy Labelling Directive has a crucial role to play in the achievement of the EU energy efficiency target of 20% by 2020. It provides an important added value for both the market and consumers. In essence, the mandatory mention of the energy label in advertisements will put an end to misinformation of end users, giving them all the information they need to make fully informed choices.
At the same time, due to Parliament's strong insistence, the introduction of an open scale layout was avoided, and maintaining the model of an A-G scale, which has a well proven value for consumers so far, was guaranteed. Moreover, the addition of a general review clause allows for a thorough re-examination in the light of technical evolution and consumer understanding of the label no later than 2014. This is one more safeguard that the consumer friendly scale as decided so far will remain unchanged at least until the review takes place. I therefore repeat with conviction that I fully support the directive.
I voted for this report since, by including all energy-related products, the amendment to the Energy Labelling Directive will help achieve a EUR 4 million reduction in the transposition costs for each implementation measure updated and produced from scratch (if regulations/decisions are going to be used instead of directives). It will also produce additional reductions amounting to approximately 78 Mt of CO2 emissions. In future, energy efficiency labelling will also be applied to energy consuming products intended for industrial and commercial use, such as cold storage rooms, retail display cabinets, industrial cooking appliances, vending machines (selling sandwiches, snacks, coffee, etc.), industrial motors, energy-related products, including construction products which do not consume energy but 'have a significant direct or indirect impact' on energy saving, such as windows and door frames.
One important factor in ensuring the proper application of this directive is guaranteeing every citizen access to correct information and making consumers aware of the impact of the choices they make. Providing accurate, relevant and comparable information on the specific energy consumption of energy-related products will help end users make a decision based on energy-saving potential in order to reduce energy bills in the long term.
I have voted in favour of the Podimata report because I believe that Parliament and especially the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D) have managed to make extremely important advances with respect to a crucial directive in order to achieve the energy efficiency goal that we have set ourselves. Not only have we managed to maintain the A-G scale, which is known and accepted by European consumers, but we have also ensured that it is now obligatory to refer to the energy label of the domestic appliance as long as information on the price appears in its promotional or advertising material. Another noteworthy aspect introduced by Parliament is the obligation on the Commission to draw up a priority list of products related to energy, including some building products that are liable to be subject to measures in the future. Lastly, given the leadership role that must be taken by the public sector, I feel it is essential for administrations to acquire products that belong to the highest energy efficiency class in public tenders.
Mr Maňka's report proposes several amendments to the European Parliament's 2010 budget. I voted for this report and, in particular, for its provisions that follow on from the entry into force of the Treaty of Lisbon on 1 December 2009. These include the EUR 1 500 per month increase in Members' assistance expenses. This increase is designed to enable Members to meet their new responsibilities arising from the Treaty of Lisbon, which considerably extends the scope of Parliament, thereby increasing its influence on EU decision making. Parliament needs to increase its expertise in legislative issues in order to match the Commission and the Member States. We represent European citizens and we need appropriate resources if we wish to defend their interests. I therefore supported this report.
I believe that those committees that will have a heavier workload as a result of the entry into force of the Treaty of Lisbon need to be reinforced. This justifies an increase in the number of staff for Parliament's and the groups' secretariats in these committees. However, I do not share the view that we MEPs need more staff. I would have liked to have seen Parliament's resources being enhanced first and foremost by means of redistribution and measures to improve efficiency, so that the total budget is not increased.
In my capacity as group leader for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament in the Committee on Budgets, I also took this line in the negotiations with Parliament's Presidency. In the end, we reached a compromise to the effect that the proposal will now be partly funded through savings of EUR 4.4 million. I still believe that further savings should have been included in the proposal but, as I played an active role in the negotiations, I have chosen to support the compromise achieved.
The entry into force of the Treaty of Lisbon will probably cause a significant rise in Parliament's workload. In particular, this will lead to more extensive use of the ordinary legislative procedure, which will affect around 95% of legislation passed. Additional budgetary and human resources will allow Parliament to fulfil its new role as colegislator on an equal footing with the Council.
in writing. - I supported the Maňka Report on the European Parliament amending budget while conscious of the sensitivity of increasing budgets at a time when citizens are being asked to take pay cuts and jobs are being lost. The work in the European Parliament has undoubtedly increased because of the Treaty of Lisbon. I intend to use the additional assistance allowance to provide opportunities to young students who are applying in large numbers to my office for work.
This will provide them with remuneration for their work and valuable work experience, which I hope will assist them in their future careers. However, I believe that the Parliament needs to review our entire working methods and staffing with a view to improving our effectiveness and efficiency.
The Treaty of Lisbon has given Parliament new responsibilities. This situation means additional administrative work, with the result that Members need qualified staff to act as advisors. This new situation leads to two problems: increased costs arising from the need for more assistants, and additional space required in order for them to carry out their duties in good working conditions. This situation leads to increased costs. That is difficult to explain during this time of crisis, but if Parliament's work is to be excellent, it needs to have the necessary financial and human resources. That is why I voted as I did.
I voted in favour. Though it may seem like demagogy or another caste privilege, in this case it is not. The budget amendments are important and essential for the proper management of the life and activity of Parliament.
In our role as Members of the European Parliament, following the adoption of the Treaty of Lisbon, we are called upon to undertake an important and conspicuous task. For that reason, we need collaborators and experts who are able to support us in our jobs on a daily basis. To do that, resources are needed. On behalf of myself and, I hope, my fellow Members, these resources will translate into even more effective, efficient and focused work.
in writing. - I have signed and voted in favour of the Amendment rejecting the tranche, together with 16 other MEPs from my group. The reason is that I think it is of utmost importance to show that there is a substantial group of MEPs that do not agree with the increase of the assistance allowance in these times of economic crisis.
At the final vote, however, I voted in favour of the Maňka report, amending Parliament's budget for 2010.
I voted against the report on the supplementary budget for 2010. To increase MEPs' secretarial allowance by EUR 1 500 per month in order to deal with the increased workloads resulting from the Treaty of Lisbon is not tenable. For one thing, you cannot employ highly-trained experts for EUR 1 500 per month. Secondly, there is no room for new staff in Parliament's working premises. Thirdly, a proportion of the budget funds have been taken out of the reserve specifically for building investments. Fourthly, for the 2011 budget, Category 5, the rapporteur, Mrs Trüppel, stated that secretarial allowances cannot be guaranteed in future until a proper evaluation of their benefits has been carried out. I regard this increase as an unjustified supplement for the already high secretarial allowances, and this at a time when the unemployed, single women, pensioners and other socially vulnerable groups are forced to make sacrifices to rescue the floundering euro project.
In the name of transparency - which the citizens require - and thoroughness, I do not believe that the Council is free of its obligation to be publicly accountable for the funds made available to them. That is why I agree with the rapporteur's decision to postpone the decision on discharging the Council's accounts until the requested additional information has been submitted.
I am in favour of postponing the decision on releasing the implementation of the EU general budget for the year 2008 in the interests of transparency and rigour, not only in terms of implementing the budget, but also the complete supervision of the use of all the EU's financial resources. This will afford the Council the opportunity to obtain all the explanations and information that are needed to secure a decision endorsed by Parliament. This is absolutely vital to the credibility of the European institutions and public confidence in those in power. Moreover, basic respect for the policies and guidelines set out by the democratic bodies and those legally empowered to do so is at issue here.
The procedure of discharging the budget is important and the legislative and supervisory activities of Parliament hinge upon it.
There is no need for me to reiterate the supervisory power that Parliament has acquired over the years, thanks not least to the budget procedure, on the basis of which it has managed to turn the mandatory reporting of European institutions into a serious and important matter. Moreover, it is also fundamental in light of our citizens' expectations.
In a moment of crisis such as the current one, European citizens are called upon to make extraordinary sacrifices and we must carry out careful and accurate supervision of bureaucratic or actual management expenses. For the reasons I have stated, I commend the rapporteur and express my agreement.
in writing. - I have voted in favour of this report because I agree with the fact that we need to postpone the discharge decision until October.
I voted against granting discharge in respect of the Council's budget for 2008 because the Council's financial documentation was received in Parliament too late. The European Parliament's supervision of the Council's finances is far from being transparent.
The last few years have seen a steady, rapid rise in the need for organ transplants within the European Union. Although the organ shortage remains the biggest challenge facing us at the moment, there are far more difficulties related to the different transplant systems which are used in Member States.
Back in 2008, the European Parliament called on the European Commission, via the resolution adopted in April, to draft a directive setting out the legal framework for guaranteeing the quality and safety of organ donations within the European Union. The Commission subsequently tabled a proposal for a directive, which was debated in the European Parliament, featuring the following three objectives: guaranteeing quality and safety for patients across the EU, providing protection for donors and facilitating cooperation between Member States.
We voted in favour of the compromise reached between Parliament, the Council and Commission as we need common quality and safety standards at EU level for the procurement, transport and use of human organs. This is a measure which would facilitate organ exchanges, thereby benefiting the thousands of patients in Europe who require this kind of treatment every year.
I support this report on standards of quality and safety of human organs intended for transplantation. With the growing demand for transplantations in the European Union and the imbalance between patients waiting for a transplantation and the number of organs donated, we must aim to avoid the commercialisation of donation and end the illegal trade in organs. Therefore, we must apply strict legislation on living donors, ensure the transparency of organ waiting lists, lay down strict confidentiality rules in order to protect the personal data of donors and those waiting for organs and define the responsibility of doctors. Once common quality and safety standards have been adopted, opportunities would be created for cross border exchanges of organs and this may increase the number of transplantations performed.
Over the last five decades, the transplanting of organs has become an effective practice at global level, which has contributed to improving the quality of life and increasing the life expectancies of sufferers. This directive establishes rules that seek to guarantee high standards of quality and safety for organs of human origin to be transplanted into human bodies in order to ensure a high level of protection of human health. The directive introduces quality national programmes in which standards and practices for transplantation processes in the Member States are defined. It also sets out in more detail the procurement process and issues connected with the information system.
The traceability and protection of donors and recipients also deserve special attention. I voted for this report because of its three main objectives: guaranteeing quality and safety for patients at Union level, ensuring the protection of donors, and facilitating cooperation between Member States. Nevertheless, I would stress that organ transplantation programmes must comply with the principle of voluntary and free donation that is already enshrined in previous legislation on substances of human origin, and that they may not be sold in any way.
in writing. - UKIP believes that ongoing development and improvement in the present international network of facilities and agencies for organ exchange will not be facilitated by the EU's attempts to invade and regulate this network. On the contrary, organ donation in the few countries where there are many donors is likely to decrease if demand for organs from the many countries where there are few donors becomes EU-mandatory. In the latter countries, moreover, the resulting relative abundance of foreign organs is likely to reduce organ donation there also. Consequently, UKIP members voted against this report.
I voted for the draft directive on standards of quality and safety of human organs intended for transplantation. The directive covers every stage in the chain, from donation to transplantation, and provides for cooperation between Member States. An effective transplantation system is not solely based on donors' support; it also depends on the correct use of information and on the quality of the network by which this information is shared. I therefore supported the idea of creating a European database recording information on the organs available, and a pan-European certification system guaranteeing that the human organs and tissues available have been obtained legally. Indeed, in order to ensure equal access to available organs, organs must only be donated on a voluntary basis, without any payments being made. However, the principle of not paying for organs will not prevent live donors from being compensated, provided that such compensation is strictly limited to covering the costs and loss of income resulting from the donation. Such a transparent, safe and efficient donation system is the only way to combat organ trafficking.
I voted in favour of the proposal for a directive for the following reasons: 1. Given the increase in the demand for organs for transplant and the limited supply, which often forces patients to look for solutions to their problem beyond national borders, the adoption at Community level of a common framework of quality and safety standards and the creation of a network of cooperation and mutual information is absolutely necessary in order to improve protection for public health and services to patients. 2. National provisions governing the procedure for providing consent to organ donation, the selection of which remains within the jurisdiction of the Member States, are not affected in any way. On the contrary, the proposal for a directive supplements the current legal framework of each Member State of the EU with specific quality and safety standards throughout the transplantation procedure and, at the same time, safeguards the absence of any form of speculation and maintains the anonymity and security of both the donor's and the recipient's personal data. 3. Cases of organ smuggling are minimised and the confidence of potential donors is strengthened, with the ultimate aim of increasing the number of donors. 4. Sanctions are imposed by the Member States in the event of infringement of legislation relating to the identity of donors or recipients.
I voted for the report on standards of quality and safety of human organs intended for transplantation because it contributes to reducing operation waiting lists for European sufferers. It is unacceptable that, on average, 12 people awaiting a transplant die every day. This directive will make it easier to donate and transplant organs, and to exchange them between EU Member States, benefiting thousands of ill Europeans.
The scarcity of organs for transplantation has been feeding a terrible market which affects, above all, developing countries, but which has also hit deprived people in Eastern Europe. I share the concern about the difficulty of combating this brutal trade and the terrible consequences for those who are deprived, forcibly or not, of their organs: savage drops in quality of life, chronic illnesses and, in many cases, death. The adoption of common rules puts the European Union on a level footing in terms of requirements and responsibilities, in stark contrast with the sombre situation that I have described.
Patients and donors will have the conditions, the monitoring and the protection that those involved in the trafficking networks lack, and the Member States will start to be able to cooperate effectively. I agree with the rapporteur that donation must be altruistic, voluntary and free, and that the donor must only be compensated for any expenses or inconvenience incurred by the donation. I believe that my colleague, Mr Mikolášik, has proposed some good alterations that improve the basic text; they must be a result of his medical training and of his following this subject since the last parliamentary session.
I warmly welcome this proposal and its three principal objectives: guaranteeing quality and security for patients at Union level, ensuring the protection of donors and facilitating cooperation between Member States. In general in the EU, there is a broad social consensus on the donation of organs for transplantation. However, due to differences of culture and tradition, and also in the system of organisation, there are different approaches to this issue within the Member States. I would stress that although the directive is aimed at maintaining or attempting to achieve harmonisation between quality and security measures, it should not create an extra administrative burden for Member States. Rather, it should have a sufficient margin of flexibility for it not to jeopardise good practice already in force. The proposal for a directive establishes common, binding standards of quality and safety for organs of human origin to be transplanted with the aim of guaranteeing a high level of protection for health throughout the EU. I endorse the Commission's view that, in principle, organ transplantation programmes must comply with the principle of voluntary and free donation. Organ donation must always be free and protected from any potential commercialisation.
Organ transplants are an important means of rehabilitation for patients suffering a multitude of illnesses that cause fatal problems with certain organs. The number of transplants in the European Union has increased, saving and prolonging many lives. However, there are still long waiting lists for transplants. Our vote in favour expresses our agreement with the improvements that the report is attempting to introduce to the current situation. As well as affecting quality and safety, and the establishment of procedures necessary for procurement and transport, these improvements relate to the protection of donors and recipients, with due consideration being given to ethical principles and the principle of non-remuneration. The report also tackles the worrying issue of human organ trafficking in a way that seems appropriate to us.
This aim of this directive is clear enough: we need more organs for patients and greater cooperation between Member States on this matter and on combating organ trafficking. Hence, one of the foundations of this new legislation provides for the designation of a new authority in every Member State to be responsible for compliance with the standards of quality and security of organs. These authorities will be responsible for ensuring the quality and the safety of the organs 'throughout the entire chain, from donation to transplant, as well as in evaluating the quality and safety during the recovery and subsequent monitoring of the respective patient'. The new directive also requires that the health professionals involved in all stages of the chain, from the donation to the transplantation or removal of the organ, are properly qualified. Specific training programmes should thus be developed for these professionals. For all these reasons, we voted for this proposal. That is why I voted as I did.
Organ transplants can save lives, but only when a healthy organ from a matching donor is transplanted. Unfortunately, errors have occurred repeatedly in the past and this makes it even more important to impose quality and safety standards in this area. It is also worth discussing the fact that Muslims are often happy to accept organ donations, but are not generally prepared to donate organs because of their religion. I hope that the report will contribute to improving quality and safety standards, which is why I have voted in favour of it.
I would like to express my vote in favour of Mr Mikolášik's report. The growing need for available transplant organs in a context of cross-border exchange and of significant differences among the transplant systems adopted by the various Member States requires cooperation and common regulations regarding the quality and safety of the organs to be strengthened.
The proposal for a directive aims to reach those objectives by focusing on increasing the number of transplants and raising the quality standards in donation, procurement, control, preservation, transportation and transplant processes. Furthermore, by underlining the principle of voluntary donation as against the trade or trafficking of organs, it aims to guarantee the rights of donors and patients. Though recognising the need to harmonise quality and safety measures, the rapporteur stresses that the directive must not create an additional administrative burden for Member States and must leave enough flexibility without jeopardising current good practices.
Transplantation is one of the medical specialities to have made the greatest advances over recent decades, having achieved considerable success and been crucial in saving human lives. Paradoxically, it is the success of transplantation that, alongside other factors, has led to a growing number of candidates for organ transplants, resulting in long waiting lists. It has also led to the human drama associated with the death of approximately 12 patients per day in the EU because they have not been able to receive the organ that they need in order to survive. One of the ways of minimising this problem is exchange between EU Member States, ensuring greater compatibility between donor and recipient in a shorter space of time, and with a higher level of organ acceptance. This exchange, however, requires quality and safety standards across the board, as set out in the present directive by Parliament and the Council. The Mikolášik report on safety and quality standards for organs intended for transplantation thus makes an important contribution towards minimising organ shortage and towards basic protection of the health of the recipient and the living donor. Therefore, we are pleased to welcome it.
Organ transplants are, without a doubt, one of the most positive aspects of progress in the health field but, at the same time, they open up a whole series of problems in terms of donors' and patients' rights which must be dealt with from the ethical, social, legal and economic points of view.
It is a question of setting a positive process in motion to address the major imbalance between the need and the numbers of organs available, without compromising the principle of free, voluntary donation in order to prevent all forms of commercialisation and illegal trafficking and whilst guaranteeing the quality and safety of organs for transplantation with measures that ensure both confidentiality and traceability.
The adoption of common quality standards is definitely a step forward that should be welcomed as part of a framework in which the World Health Organisation may make a further contribution. However, in setting up a European database, it is important that we take care not to introduce an unnecessarily rigid framework or create additional red tape that would hamper the current perfectly proper and efficient process.
in writing. - I have supported the report lead by our colleague Mikolášik on standards of quality and safety of human organs intended for transplantation as one very urgent measure to improve the life expectation of more than 60 000 people in Europe waiting for a transplant. I hope this will make the possibility of getting an organ easier and safer.
I voted in favour of the report, even though there is a need, concurrently with the desired effort to unify safety and quality requirements for human organs designated for transplant, to focus, in particular, on increasing donor numbers in the various Member States, taking account of the different national traditions of health systems. It is therefore necessary to assess this area rigorously from the perspective of the subsidiarity principle.
in writing. - I was pleased to support this report in its vote through Parliament. Within the South-East of England, many families are victims of the harsh reality of a poor supply of organs necessary for transplantation. This report assists in creating an EU cross-border standard which could provide for an improved supply into and across the EU so that such families of individuals needing organs can be more easily met with the hope of relieving their conditions.
I endorsed the report on standards of safety in organ donation because the report includes the principle of non-commercialisation.
The European Parliament has adopted the calendar of plenary sessions for 2011. It is regrettable that EUR 200 million per annum of the taxpayer's money continues to be spent on holding 12 sessions in Strasbourg every year. The hypocrisy is reaching the point of not even complying with the provisions of the treaties, as compliance would involve one session per month; in other words, including August. The city of Strasbourg's legitimate aspirations could be satisfied with the permanent establishment here of one or two European Union agencies. As for the 'circus', it should obviously stop! Furthermore, it makes no sense at all for the European Parliament to meet 48 days of the year in a city that does not have direct air links with virtually any of the Member States' capitals.
Moreover, those that do exist have commercial timetables, which are totally incompatible with parliamentary activity. It is easy to see that the Heads of State or Government who make these decisions travel by private aeroplane and do not lose dozens or hundreds of hours per year getting to Strasbourg.
I have voted against the proposal made by some Members to divide a session into two parts, but still to hold it during one week. Apart from the fact that this does not make much sense, the additional travel to and from the session would give rise to unnecessary costs and waste valuable working time.
in writing. - I enthusiastically supported the amendment proposing to reduce the two September part-sessions to one. I am a big supporter of the idea of reducing the two EP seats to one, based in Brussels. Thus, I support any initiative willing to get rid of the Strasbourg seat.
Issues relating to the diet and health of citizens are extremely sensitive and must be considered carefully and objectively. This is very much the case with the debate on the authorisation of food additives such as thrombin. Thrombin is a product obtained from animal (cow or pig) plasma and blood, the cicatrising characteristics of which are used by the agri-foodstuffs industry to reconstitute meat from a collection of pieces. This additive fulfils the four criteria in Regulation (EC) No 1333/2008 permitting authorisation: food additives must be safe when used (confirmed by the EFSA in its opinion of 2005); there must be a technological need for their use (very useful as a stabiliser); their use must not mislead the consumer (use limited to pre-packaged and, hence, labelled, products); they must be of benefit to the consumer (end product is stabilised). In addition, the overwhelming majority of Member States are calling for thrombin to be authorised. Therefore, since this additive does not pose any risk to health and has a genuine role to play in food preparation, there was no reason to oppose its authorisation.
I voted for this resolution which aims to limit the use in food products of food additives that are dangerous to health, in order to protect the health of consumers. Legislation currently in force in the European Union provides that food additives may be used if they benefit the consumer. As the benefit of thrombin ('meat glue') for consumers has not been proven and the process of binding together many separate pieces of meat significantly increases the risk of it being infected by bacteria, I did not support the proposal to allow this food additive to be used in bovine and pork products. In addition, we must strive to prevent such products processed with 'meat glue' from finding their way into public establishments serving food.
I voted for a resolution calling for thrombin not to be used in meat. Thrombin is used as a 'glue' in reconstituted meat. It poses a health risk because the process of bonding together various scraps of meat significantly increases the surface area of the foodstuff, which might have been contaminated by bacteria. In addition, reconstituted meat could mislead consumers seeking to buy meat.
I voted in favour of Parliament's resolution because it does not allow the use of foods containing additives and enzymes, such as thrombin, which are dangerous and compromise the quality of food and consumer safety. The guarantees given by the Commission are not only unconvincing and inadequate but they also increase my concerns. Furthermore, the Commission, and the Commissioner himself, have not demonstrated the necessary awareness, as their recent decision on licensing modified potato crops also demonstrated.
The motion for a resolution expresses some reservations regarding the use of an enzyme preparation based on thrombin with fibrinogen as a food additive for reconstituting food, which seem pertinent to us. The Commission's proposals do not fully deal with these reservations. Doubts persist about the possibility of using unpacked reconstituted products, compromising the information necessary for the consumer, as well as about the effectiveness of banning the use of these products in restaurants and other public establishments that serve food.
The Commission itself recognises that using this food additive could mislead the consumer as to the state of the final food. The proposed solution to the above problem of labelling could not be enough, on its own, to deal with this problem. Doubts also persist about the process of binding foods (for example, cold bonding without the addition of salt and without any subsequent heating process) and the safety of the final product. We therefore deem this resolution worthy of our support.
I very much regret the adoption of this resolution relating to the banning of porcine and bovine thrombin. The text has no valid scientific basis. Indeed, this food additive, which is derived from animal plasma and blood and used in pre-packed products to bind together separate pieces of meat, meets all the health and safety criteria laid down by the European Food Safety Authority. It is authorised in France and used in black pudding, for example. It is therefore important that we take our decisions on the basis of data provided by the scientific community, not by the media. Let us not lapse into an emotional debate! What is more, the labelling requirements for products containing this additive are said to have been tightened up. The word 'thrombin' and the phrase 'reconstituted meat' have seemingly been clearly shown. It has therefore never been a question of misleading consumers who have, by all accounts, been better informed.
Food safety and the health of European citizens are at stake. This issue has been raised within Parliament with the case of thrombin, which is a food additive used to 'glue' pieces of meat together, and whose final appearance could easily mislead the consumer. The agri-foodstuff industries were already pleased to see how widespread the use of this substance had become, and for good reason, because it enabled them to get rid of their meat waste and sell poor quality pieces cheaply. Although the European Food Safety Authority has concluded that thrombin is harmless, I am still very sceptical about these results. It is time to show the Commission that food safety and health are major concerns for the European Parliament. I therefore welcome this vote rejecting this enzyme.
We cannot allow the consumer to be misled by the food additive thrombin. Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 regulates the conditions for food additives throughout the EU and we are now looking to include new substances in it. The key thing here is the safety of substances. In order to meet consumer demand for food which looks attractive, the food industry has created substances which are added just for the sake of better appearance. One such substance is thrombin, which is obtained from edible parts of animals and which is not harmful to health. Its role is to combine individual pieces of meat together into a single meat product.
Although not in itself a health hazard, parading individual pieces of glued together meat as a single piece of ham does constitute consumer fraud. Although such products cannot therefore be banned on health grounds, they must be labelled very clearly and unambiguously by indicating not just the name of the product but also its effect and a clear designation of the processed product. A piece of meat glued together with thrombin should never be allowed to go on sale as ham. Instead, it must be clearly labelled as 'combined meat parts treated with thrombin'. I will vote in favour of the approval of this substance only if we impose a clear labelling requirement.
in writing. - Today, Parliament voted to block the authorisation of thrombin for use as a food additive. We do not yet know the implications of this decision, which is based on an emotional reaction to reconstituted meat and not on a scientific assessment of the actual enzyme. The Commission outlined with clarity that EFSA, the European Food Safety Authority, has said there are no safety issues involved.
The Commission proposal would allow for the product to only be used in pre-packaged, clearly labelled combined meat products with the name of the enzyme, thrombin - a blood-derived product - in the list of ingredients. Thrombin is currently in use. After today, it will not be permitted. Is it wise for this Parliament to start telling people what to eat, rather than providing them with information of what they are eating? There is a difference.
The proposal which suggests that thrombin from cattle and/or swine should be included on the list of food additives approved in the EU does not give us any guarantee that this substance has a clear benefit for consumers, and ultimately this may mislead consumers. In addition, the whole process of linking different pieces of meat greatly increases the surface that can be infected by pathogenic bacteria. That is why I voted as I did.
When we consider, in particular, the increasing levels of allergy and food intolerance and the fact that knowledge is constantly being developed in this area, it is imperative that we regulate additives. Precisely because of past scandals, it is very important that we prevent any possibility of the consumer being misled. More research into the safety and tolerability of some additives, such as aspartame, would be desirable, but that was not the subject of this resolution. I voted in favour of it, nonetheless.
I voted against the resolution, given that thrombin is an additive which cannot be regarded as a cause for concern in terms of food safety. Meat which includes thrombin among its ingredients could be sold only with a label stating 'combined meat parts', while all the ingredients could be specified on a label, in compliance with legal provisions. This would allow citizens to make an enlightened choice, which means that we cannot mislead anyone. The use of thrombin could enable many citizens to purchase food products at much more affordable prices.
I oppose the use of thrombin to glue together different pieces of meat which are mostly of poor quality. Consumers are generally unaware of what is happening and are being deceived. On the other hand, the process does not result in any demonstrable benefits for consumers. Therefore, I have voted in favour of this report, which aims to restrict these practices.
I voted for this resolution, because I agree that the use of food additives must be moderate - it is only justifiable when it gives consumers an added benefit. However, I do not think that thrombin 'meat glue' complies with this requirement. If the use of 'meat glue' became very widespread, it would be difficult for consumers to differentiate between real meat and pieces of meat that have been glued together. As mentioned in the report, that increases the risk of meat infection. Thrombins would only be of benefit to producers, who would be able to bring to market pieces of meat that would otherwise be of no use to anyone. In all other industries, the European Union is trying to combat fabrications and forgeries. I do not think that the food industry should be an exception.
Consumer protection is one of the European Parliament's key tasks and European consumers are often unaware of the nature of the products they are about to buy and the additives they contain.
Clear, accurate labelling is obviously important. However, in our capacity as legislators, we need to ban certain harmful products. Whilst the draft Commission directive would not permit the use of thrombin as a food additive in meat products served in restaurants or other public establishments serving food, there is, however, a clear risk that meat containing thrombin would find its way into meat products served in restaurants or other public establishments serving food, given the higher prices that can be obtained for pieces of meat served as a single meat product.
The labelling conditions contained in the draft Commission directive would fail to guard against the creation of a false or misleading impression to consumers as to the existence of a single-meat product, and therefore there is a risk that consumers would be misled and prevented from making an informed choice in relation to the consumption of meat products containing thrombin. I therefore agree with the opinion expressed in the resolution.
I am very pleased with today's vote banning thrombin. This is a victory for consumers. The problem with thrombin is not the risk it poses, although there are indeed health issues involved, but its misleading nature. If not forewarned, it is impossible to distinguish with the naked eye between a piece of meat and another piece of meat that has been bound together with thrombin.
This is highly deceptive. Using thrombin amounts to placing on the market a sort of prefabricated, artificial meat. I cannot quite see how this benefits consumers. Yet thrombin is used in some Member States without consumers being informed. The attempts to deceive consumers and to try to hide the truth must stop. That is not the way for manufacturers to restore consumer confidence.
in writing. - I fully support this resolution and the efforts to prevent the authorisation of thrombin or 'meat glue'. It is misleading for consumers because they assume they are buying a single piece of meat, but in fact, they are buying many pieces which have been artificially stuck together. Industry has argued that use of this substance enables them to create cheap meat for people who cannot afford more expensive products, but the fact is that it enables industry to sell smaller pieces of meat for more money, not less.
And there is a health issue here too - many small pieces of meat glued together have a much larger surface area than a single, larger piece, which significantly increases the area on which pathogenic bacteria can thrive.
Misleading the consumer is contrary to EU law, and there are potentially serious health implications of using this substance in this way. This is why I voted in favour of this resolution.
I welcome the adoption, by a 'very close margin' (370 votes, when we needed 369), of this resolution, which protects consumers from the use of thrombin as a 'meat glue', as a food additive used to glue pieces of meat together to form a single meat-based product. Its use is clearly potentially misleading for consumers, in terms of the quality of the product they are buying. Therefore, it was my duty and that of my fellow MEPs to strongly oppose the Commission's desire to allow the agri-food industry to use a new food additive of which the sole purpose is ultimately to generate further profits, with a concomitant disregard for the protection of the rights of consumers, one of which is to receive accurate information about the food which they choose to consume.
In 2008, the European Commission presented an Action Plan on Organ Donation and Transplantation (2009-2015), with the aim of strengthening cooperation between Member States in the area of organ donation through the exchange of good practice. The actions stipulated in this plan complement the European legal framework set out in the Commission's proposal for a directive on organ donation and transplantation. Although there are significant differences between Member States in terms of practices and results at the moment, the exchange of information and good practices will help countries where there is a low availability of organs to improve the level of availability.
The other actions stipulated in the plan are aimed at improving the quality and safety of organ transplantation, creating a register for evaluating post-transplant results and setting up an organ exchange system for particular cases, such as children or adults with special requirements. I voted, along with my other fellow MEPs, to support such a plan which will facilitate cooperation between Member States as well as combat illegal organ trafficking.
Organ transplantation has proved to be indispensable in treating certain illnesses and provides the possibility of saving lives, offers a better quality of life for patients, and has the best cost/benefit ratio when compared with other replacement therapies. Nonetheless, there are several issues of concern as regards this therapy, not least the risk of transmission of diseases, the limited availability of organs, and organ trafficking.
There is currently no database covering the whole of the European Union which contains information about organs intended for donation and transplantation or on living or deceased donors, nor a pan-European certification system which provides proof that human organs and tissues have been legally obtained. I voted for this report, because I welcomed the Action Plan on Organ Donation and Transplantation (2009-2015), which was adopted by the Commission in December 2008, and which sets out a cooperative approach between Member States in the form of a set of priority actions based on the identification and development of common objectives and the evaluation of donation and transplantation activities through agreed indicators that might help to identify benchmarks and best practices.
Every day, 12 people die in Europe because they have not received a transplant in time, and 60 000 people are currently waiting for a transplant. However, no organ exchange network has yet been set up at the EU 27 level. Although a directive will soon see the light of day, I voted with the other Members for a resolution which sets out the direction to be taken by Parliament on this issue. There are three particularly sensitive issues: cross-border exchange of available organs; information for citizens; and the identification of potential donors. The resolution suggests, for example, that citizens ought to be able to use the Internet to declare themselves 'willing donors'.
An organ transplant is the last chance of life for thousands of people every day. In Romania, 13 people on the transplant waiting list die every day due to the lack of donors.
Romania is faced with a tragic situation at a time when there is one donor per million inhabitants. The Romanian Parliament has tried to introduce the concept of presumed consent, but public debate has blocked this step being taken every time. The measures taken by the Commission and European Parliament only serve to bring some order and make recommendations in a system which is important in terms of saving as many lives as possible. Funding the medical system does not come cheap. Removing organs and carrying out the transplant, along with post-transplant care, are expensive medical procedures, but every Member State must make efforts to encourage this type of medical procedure.
In fact, Spain provides a good model because it has successfully achieved the highest number of donors in the European Union. There is no need to reinvent the wheel as long as we have, right in our midst, a successful model. In these circumstances, measures such as promotion through this directive, cooperation between Member States and organ exchange, all tightly regulated by quality and safety standards, give us encouragement.
The figures speak for themselves. Approximately 60 000 patients are on a waiting list for a transplant in the Member States of the EU. Every day, 12 of them die. The availability of organs differs considerably from one Member State to another: from 33.8 dead donors in Spain to 1 dead donor in Romania per one million people. The divide between the supply and demand of organs is exploited by criminal gangs, who have turned it into a profitable business. The Commission's action plan on organ donation and transplantation has added value, because the proposed strengthening of cooperation between the Member States will increase the availability of organs, improve the efficacy and accessibility of transplant systems, improve the quality and safety of organs, and promote exchanges of best practices.
I voted in favour of the Perello report because it proposes a package of priority actions which maximise the percentage of donations by donors, introduce the concept of transplant coordinators in all hospitals in which organs may be donated, target public awareness, improved knowledge and skills on the part of health professionals and patient support groups and the introduction of registers to facilitate the evaluation of post-transplantation results.
The number of organ donations and transplantations is increasing every year in Europe, thus enabling thousands of lives to be saved. However, a large number of obstacles still need to be removed because there are still not enough organs to meet demand. Every day, 12 patients die in the EU due to a lack of compatible donors. Organ donation varies considerably from one Member State to another; there are, for example, 34.6 donations per million inhabitants in Spain, compared with 0.5 in Romania. What is more, organs are rarely exchanged between Member States. Parliament's vote is the first step towards a European network to meet the requirement for swift, flexible and safe transplantations on the model of Eurotransplant (Austria, Benelux, Croatia, Germany, Netherlands and Slovenia) and Scandiatransplant (Sweden, Denmark, Finland, Norway and Iceland). The EU is also going to extend the use of the donor card which, although supported by 81% of Europe's citizens, is held by only 12% of them. The Member States must ensure that no payment is made for donations and must guarantee their traceability and confidentiality, in particular, to combat transnational trafficking of organs.
The discrepancy in the percentage of organ donors in the various countries of Europe seems to suggest that the systems in some Member States are more effective than in others. These systems must, therefore, be studied and, potentially, adopted by those that are shown to be less successful. In an area that is closely tied to the health and lives of the public, in addition to adopting best practices, it is clearly becoming necessary to optimise resources and make collective use of the European scale of organ availability.
It makes no sense for someone to die because there is no organ available in their country, when it may exist and be available elsewhere. I support the idea that anyone who encourages or promotes so-called 'transplant tourism' must be punished, as must recourse to organ trafficking networks. Punishments must be particularly severe for health professionals or insurance companies. I would stress the need for effective monitoring both of recipients, and of altruistic and voluntary donors, to whom the public cannot fail to owe a debt of gratitude.
Currently, there are 56 000 patients in the EU waiting for a suitable organ donor, and every day, 12 people die waiting for a solid organ transplant. Organ transplantation represents the only therapeutic alternative for patients in the final stage of liver, heart and lung failure. There is, however, a considerable discrepancy between the number of patients waiting for a transplant and the number of patients who actually receive one. This discrepancy is the result of a shortage of organs for transplantation in comparison to need. The inclusion of more patients on waiting lists coupled with the minimal increase in the number of patients receiving transplants is reflected in the longer waiting time. This time is expensive and can have a negative impact on patient survival rate and the rate of success for implants. The Commission's proposal to draw up a European plan of action on donation and transplantation for the 2009-2015 period sets out an approach for cooperation between the Member States, formed around a set of priority actions, and is based on the identification and development of common objectives, the establishment of consensual, quantitative and qualitative reference indicators and parameters, regular reporting and identifying best practice.
The transplantation of organs can deliver many years of full and healthy life for people who would otherwise frequently need intensive care, or would simply not survive. The number of transplants in the European Union has increased, saving and prolonging many lives.
However, there are still long waiting lists for transplants. There are currently 56 000 patients waiting for a suitable organ donor in the European Union, and it is estimated that every day, 12 people die while waiting for a solid organ transplant. The number of deceased organ donors, on its own, is not enough and the number of live donors fails to satisfy requirements.
Furthermore, there are wide variations between Member States in deceased organ donation rates and, at present, there is neither a database covering the whole of the European Union which contains information about organs intended for donation and transplantation or on living or deceased donors, nor a certification system which provides proof that human organs and tissues have been legally obtained. It is in this context that the report under discussion suggests steps that we consider important for strengthening cooperation between the Member States in this area, from which all of them could benefit.
in writing. - A permanent shortage of organs for transplantation hampers the wonderful efforts of health care professionals to help patients. It is also a sad fact that there is a shortage of donors, and that this drives some vile criminal activities. To seek to address these problems by creating an EU-wide database is, however, a mistake. It is naive to place hopes in a database covering the whole of the EU, with all its different languages and IT systems, when the failed attempt to produce a Health Service database for the UK alone has wasted billions of pounds.
Health services across Europe are unable even to fund basics, and face savage cuts as ordinary citizens pay for the bust of globalism. This being so, far more can be done to encourage organ donations by investing in education programmes at national levels, than by diverting funds to pay for well-intentioned bureaucratic meddling. Additionally, there are tight time constraints on organ viability. Thus, an EU-wide network would be of use to very few patients. Proposals to set one up are another pretty-sounding excuse for the further advance of an agenda that has nothing to do with patients' welfare and everything to do with federalist dogma.
Several thousand people die each year in Europe because they have been unable to receive a transplantation in time. The need to implement EU-wide measures to facilitate intra-Community exchanges of human organs for transplantation, through improved quality and safety standards in this area, was therefore becoming an increasingly urgent issue. This is why I voted for this directive, which aims to protect live donors and the individuals who benefit from their donations, and safeguards basic ethical principles, such as anonymity, volunteering and the inalienable character of the human body, which must not be a source of profit. The idea of establishing a network of competent authorities in the Member States also seems to me to be particularly positive, as does the idea of online registration in national or European registers. Of course, every possible precaution must be taken to ensure that these measures work properly.
I voted in favour of the report on the Action plan on Organ Donation and Transplantation for 2009-2015. The technical progress achieved in the area of organ transplantation is a huge source of hope for all those individuals for whom transplantation remains the only possible treatment. The main challenge today is the shortage of organ donors, which is evident from the long waiting lists for transplantation. To meet this challenge, it is essential that measures are adopted to identify potential donors, and a great deal of progress can be made to boost the numbers of organs donated in Europe. As the rapporteur emphasises, the appointment of a key organ donation person in hospitals is probably the key factor in improving arrangements in this area.
Increased cooperation between Member States will ensure better exchange of information and good practice aimed at increasing the numbers of donors. For example, enabling citizens to add their names to a donor register when they apply for a passport or a driving licence is one initiative which should be considered by Member States and which I, and most of my fellow Members, regard as positive.
We approved this new directive for various reasons, but especially because we believe that this is a plan that will be crucial in saving many lives within the EU. Twelve patients die every day and 60 000 are waiting for a compatible donor for organ transplants within the EU. Transplantation has increased continuously over the last two decades and it is the only available treatment for cases of terminal deficiency in organs such as the liver, lungs and heart. Mortality rates among people waiting for a heart, liver or lung transplant are between 15% and 30%, so patients who need an organ transplant will have to wait less time for that operation, thanks to this new directive. That is why I voted as I did.
The three key objectives in the area of organ donation and transplantation are ensuring quality and safety for patients at EU level, ensuring protection of donors and facilitating cooperation between Member States.
A European approach to the issue is important, considering, among other things, the mobility of patients within the European Union. Generally, in the European Union there is a broad societal consensus on organ donation for the purpose of transplantation. However, due to different cultural, traditional or organisational system backgrounds, there are differences between Member States in approach to this issue.
Some countries have a high rate of donations, whilst the donation culture still needs to be developed in others. Sharing of best practices, models and expertise across the European Union could prove very useful in increasing organ donation rates.
Cooperation should be fostered in order to identify successful elements of different transplantation systems and promote these on the European level, thus leading to the improvements in provision of high quality and safety of organ donation and transplantation. I therefore voted in favour.
The present report establishes a set of actions that are aimed at promoting cooperation between the Member States in the field of transplantation in order to contribute to the increase in transplants, the reduction of waiting lists and a consequent reduction in the number of patients who die while waiting for an organ. At the same time, the action plan also establishes common quality and safety standards for the Member States, which not only contribute to the protection of patients but also facilitate cooperation between countries. The creation of national and EU records of the processes involved in transplantation (avoiding discrimination, monitoring the results, etc.) also stands out. This will lead to greater and more thorough awareness of the current situation in Europe, as well as reducing opportunities for organ trafficking. The report supports the action plan and underlines the necessity and urgency for the courses of action that it points out, taking a firm stance against all forms of trading in organs that currently take place in different parts of the world. I believe that this report is an important addition to the Commission's output and a valuable contribution to an acute human cause within the context of health care provided to the European public.
I would like to congratulate Mr Perello Rodriguez of the Group of the Progressive Alliance of Socialists and Democrats for Europe on the report on which we have just voted. The action plan should mean that the 60 000 people who are currently hoping to receive an organ will see their life expectancy considerably increased. It is also important to highlight the leading position held by the Spanish health system as regards this issue. This has been acknowledged by all the rapporteurs and groups.
I voted in favour of the report, although I think there is primarily a need to focus, in particular, on boosting donor numbers in the various Member States, taking account of the different national traditions of health systems. It is therefore necessary to assess this area rigorously from the perspective of the subsidiarity principle.
Ladies and gentlemen, the statistics speak for themselves. According to this report, there are currently 56 000 patients in the European Union waiting for a suitable organ donor. Every day, 12 people die waiting for an organ transplant. Sadly, many people are simply dying because of the great shortage of organ donors and insufficient cross-border coordination. This sensitive issue is linked to various legal and cultural aspects. However, matters are complicated still further by the EU Member States' different national policies and fundamentally different organ donation rates. It would be possible to ease some of these shortages through an EU database and certification system, which would provide information about the availability of organs and would guarantee their quality and legality.
It is also important to mobilise and inform society. Many EU citizens are not fundamentally against donation, but are afraid of adding their names to the register. Therefore, donation should be as accessible as possible - promotion may often be effective. For example, I welcome forms which would give citizens the opportunity to add their name directly to the organ donor register when they apply for a driving licence. The shortage of organs for transplantation is also a powerful stimulus for the trade in organs and people. The EU should establish better donation and transplantation coordination because, as we can see, the poorest regions of Europe are becoming fertile ground for the illegal trade in organs.
The Treaty of Lisbon stipulates that the EU must accede to the European Convention on Human Rights (ECHR), and I welcome this. To render this accession effective, the unanimous agreement of the Members of the Council and approval by the European Parliament are required. For my part, I fully support this accession, which will supplement the European system for the protection of fundamental rights.
The Treaty of Lisbon stipulates that the EU must accede to the European Convention for the Protection of Human Rights and Fundamental Freedoms. This accession is not merely symbolic; it enables the protection of the fundamental rights of EU citizens to be improved. It will also have the effect of making the decisions taken and the actions implemented under the Common Foreign and Security Policy subject to the European Convention, even though they are outside the jurisdiction of the Court of Justice of the European Union.
The Treaty of Lisbon lays down the legal basis for EU accession to the ECHR - the most important instrument for the protection of human rights and fundamental freedoms in Europe, the core of Europe. EU accession to the Convention will further strengthen the EU's system for the protection of fundamental rights. I agree with this proposal, since it is an historic opportunity making it possible to safeguard human rights and fundamental freedoms for EU citizens and Member States on the same basis. The European Court of Human Rights in Strasbourg will be given jurisdiction to examine whether the legislation of EU institutions, bodies and agencies, including rulings of the European Court of Justice, are in compliance with the provisions of the European Convention on Human Rights. It is very important that people will have a new opportunity to defend their rights. Once they have exhausted all national remedies, they will be able to bring actions to the European Court of Human Rights on violations by the EU of fundamental human rights, encouraging the development of a more harmonious case-law system in the area of human rights. The uniform and full application of the Charter of Fundamental Rights at EU level is equally essential to ensure the Union's credibility. As accession to the convention will have a huge legal influence on the creation of a harmonious system for the protection of human rights, I call on the Commission and the Member States to consider the opportunity to develop guidelines with clear explanations of all the implications of accession, the impact on human rights and the envisaged procedure for submitting complaints.
Human rights and fundamental freedoms are the body of values and principles that mark us out as human and the basis of our coexistence; they are universal, indivisible and interdependent. The entry into force of the Treaty of Lisbon represents an important step in human rights terms, not just because it makes the Charter of Fundamental Rights binding, but also because by giving the European Union legal personality, it enables the EU to accede to the Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR). This accession is of the greatest significance at both political and legal levels in the creation of a true area of human rights. As regards action on the part of the Union, to which substantial powers have been transferred by the Member States, this makes it possible to guarantee protection for the public similar to that already enjoyed as regards the Member States.
European institutions are obliged to comply with it, not least during the process of drawing up and adopting draft legislation. On the other hand, legislative and case-law harmonisation between the EU and the ECHR in the field of human rights must contribute to creating an integral system in which the European human rights courts (the Court of Justice of the European Union and the European Court of Human Rights) must operate in synchrony, with a relationship that is not a hierarchical connection but rather one of specialisation.
in writing. - I support this report on the EU's accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR), as provided by the Lisbon Treaty. Now, the Union's institutions will fall within the scope of this fundamental rights protection system. EU accession to the ECHR improves the Union's standing when calling on third countries to abide by its human rights standards and extends to people in the EU the same level of protection against Union action that they enjoy with regard to Member State action. Despite the fact that the EU will not join the Council of Europe (CoE), accession to the convention should entail the right to nominate candidates for the post of judge, and allow for European Parliament representation in the Parliamentary Assembly of the CoE when this body elects judges to the European Court of Human Rights. Further to this progress, the Commission should be mandated to negotiate accession to the protocols supplementing the ECHR which concern rights enshrined in the Charter of Fundamental Rights. The next logical step, also in harmony with the Charter of Fundamental Rights, is the accession of the EU institutions to the European Social Charter.
The protection of fundamental human rights must remain a national competence because interpretations vary from one country to another and from one culture to another. This is particularly the case with the concepts of discrimination, secularism and the very definition of human life (from conception to its natural end).
The Court of Justice of the European Union - an institution of which the decisions are becoming increasingly political - will endeavour to dismantle a little more the national constitutional systems and the foundations of European civilisation. Apart from being useless and a waste of resources, the EU's accession to the Convention for the Protection of Human Rights and Fundamental Freedoms will lead to confusion and unresolvable legal conflicts with the Strasbourg Court.
For reasons of logic, I oppose this new consequence of the legal personality of the EU, as provided for in the Treaty of Lisbon.
I voted for this report because I believe that the accession of the European Union to the Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR) is a strong message that enhances the credibility of the Union in the eyes of third countries which it regularly calls upon to respect the ECHR.
The European Union's accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms is a result of the process that began in Maastricht, in the sense that it gave the European Community legal personality and culminated in the Treaty of Lisbon. The adoption of the Charter of Fundamental Rights, initially with a reduced scope and later on extended by being integrated into the treaty, constituted an important stage in this process.
The European Union is now participating more intimately in a continent-wide human rights area. I welcome this development. I hope that solutions can be found to the various legal, technical and institutional issues that are arising at the moment, and that these solutions will be based on the principle of subsidiarity, on voluntary cooperation between the Member States, and on respect for their sovereignty and national legal systems, and on the rule of law.
I welcome the adoption of this report, which contributes to the EU's commitment to the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR). This commitment is a step forward in the process of European integration and another step towards political unity. Moreover, since the EU system for the protection of fundamental human rights is consolidated and strengthened by incorporating the Charter of Fundamental Rights into its primary law, the EU's adhesion to the ECHR will constitute a strong message in terms of coherence between the EU and the countries that belong to the Council of Europe and its pan-European regime in matters relating to human rights. This adhesion will further increase the EU's credibility in the eyes of the third countries which it regularly urges to respect the ECHR as part of their bilateral relations. With regard to the activities of the EU, this adhesion also guarantees the public protection similar to that which they already enjoy in their relations with all Member States.
I voted for this report in order to give the green light to the negotiations on the accession of the EU, as a legal personality in its own right, to the European Convention for the Protection of Human Rights. This accession will actually provide citizens with a new means of recourse: they will now be able to refer a case to the European Court of Human Rights if their fundamental rights are infringed by an EU Institution or a Member State on account of an action or failure to act on their part. We must also insist that the EU accedes to the additional protocols of the European Convention for the Protection of Human Rights and Fundamental Freedoms and to the revised EU Social Charter, because the EU must also make progress on these fronts.
Following the entry into force of the Treaty of Lisbon, the Charter of Fundamental Rights of the European Union makes it compulsory for the European Union to accede to the European Convention for the Protection of Human Rights and Fundamental Freedoms. I support this measure as it will enhance the EU's credibility in the eyes of its citizens by guaranteeing respect for rights. Accession to the convention will provide citizens with protection against the actions of the EU and its institutions, just like the protection they enjoy at the moment against the actions of Member States. At the same time, we will also achieve closer cooperation between the Court of Justice of the European Union, the European Court of Human Rights and national courts.
The judgments of the European Court of Human Rights with regard to the separation of Church and State are in line with the secular tradition of the French Republic. The rulings supporting the ban on a female teacher wearing the veil in the classroom and opposing crucifixes in schools testify to this. However, the Court of Justice of the European Union proposes restricting civil liberties only if the values enshrined in the EU's fundamental texts require it. The fact is, those texts never once mention the compulsory separation of Church and State or the secular nature of institutions. The European Union is therefore incapable of guaranteeing the freedom of conscience of Europeans.
One of the foundations of the European Union at its inception was respect for human rights - a value which remains permanently at the centre of the EU's interests. EU law bears witness to this, but so do constitutional provisions of each of the Member States. Accession of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR) is a significant step towards stronger protection of the fundamental rights of the individual. This decision makes the EU part of the international system of protection of rights, thanks to which it has strengthened its credibility in the eyes of third countries, and also of its own citizens. The convention, while not altering the institutional construction of the EU, does, however, add another court, the European Court of Human Rights, which will keep watch over the way in which the Union fulfils its obligations in relation to the provisions of the ECHR. In view of the fact that the report on the institutional aspects of accession by the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms presents provisions which are in accordance with the above remarks, I decided to vote for its adoption.
The importance of the EU acceding to the ECHR is linked both with its symbolic and political credibility and with the fact that the EU and its institutions will be under stricter obligation to uphold individuals' fundamental rights. The entry into force of the Treaty of Lisbon provides the legal basis for starting negotiations regarding the EU's accession to the ECHR.
I support the accession of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms. However, one vital preliminary matter is the observance of certain guarantees that the agreement on the European Union's accession to the ECHR should contain, especially with regard to preserving the specific characteristics of the Union and EU law. Accession must not interfere with the Union's competences, nor with the obligation of Member States not to submit disputes that fall within the scope of EU law to external dispute resolution systems. It is therefore important to safeguard the prerogatives of the Court of Justice wherever the Strasbourg Court is called upon to rule on the compatibility of a Union act with fundamental rights before the Court of Justice has had the opportunity to do so.
I thank the rapporteur for his excellent work on the accession of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR), which will be beneficial for Europe's citizens as it will provide us with a new court that is not part of the European Union, and will ensure that the rights of European citizens are always upheld by the European Union and the Member States.
In keeping with the principles of democracy, the European Union and the Member States must always have the right to defend themselves. Therefore, I believe it is vital that each country that accedes to the convention should have a judge who will explain the background to each case, just as I feel it is important that the European Parliament should have an informal body in order to coordinate information sharing between the European Parliament and the Parliamentary Assembly of the Council of Europe. It is also important, moreover, that Parliament should be consulted and involved in the negotiating process.
I voted for the resolution because I take the view that the accession of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR) would be a good step forward in creating legal certainty and consistency. In recent decades, the European Court of Human Rights has adopted a raft of decisions which make the defence of the fundamental rights of European citizens concrete. Acceding to the convention as the European Union would also contribute to the Union's credibility in the eyes of third countries.
I am delighted with the adoption of the report drawn up by my fellow Member, Mr Jáuregui, on the signing up of the EU to the European Convention for the Protection of Human Rights and Fundamental Freedoms. I am concerned that some Europhobe Members persist in denying the need for this measure, whereas I believe that signing up to this convention implies a greater guarantee of protection for human rights, also within the EU.
The EU's accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms was already advocated in the Treaty on European Union; the entry into force of the Treaty of Lisbon made it obligatory. Accession will strengthen protection of human rights in Europe and submit the Union's legal system to external legal control. This will ensure harmony of case-law between the Court of Justice of the European Union (CJEU) and the European Court of Human Rights, and will grant the European public protection from the action of European institutions, under terms similar to those that already exist with regard to the Member States.
It should be noted that accession does not grant the EU membership of the Council of Europe, or call into question the autonomy of Union law, since the CJEU remains the only authority adjudicating on issues relating to the validity and interpretation of Union law. I would also stress the importance given to the possibility that the Union should be able to submit candidates and choose a judge to represent it, and the need that is mentioned for Parliament to be kept duly informed about accession negotiations and for a mechanism for exchanging information between the parliamentary assemblies of both institutions to be established in the future.
I support the report, most of all because it extends the system of protection of human rights in the European Union and gives it greater credibility in the eyes of its citizens. When it is not possible to appeal at national or EU level, when a petitioner is refused permission to institute proceedings, or when an action cannot be brought against an EU institution - these are situations in which the added value will be apparent. Therefore, let us continue the fight to strengthen the system of protection of human rights in the EU.
Ladies and gentlemen, as you are aware, respect for human rights is a fundamental value of the European Union which is anchored in the Treaty on the Functioning of the European Union. There is no doubt that, if everything is done properly, EU accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR) could be an historic opportunity to strengthen the human rights situation in the EU and all of Europe. This could be our chance to guarantee the human rights and fundamental freedoms of EU citizens. EU accession to the ECHR would give Europe an excellent opportunity to act as a moral lighthouse, to be an example. This event would not only enhance the EU's credibility, in terms of relations with non-EU Member States, but would also improve public opinion about EU structures. However, this would only happen if we use all our joint efforts to eliminate double standards in our political programme and legal system.
Unfortunately, as shown by events in recent years, accusations often have a purely political overtone. Courts both in my country and in the rest of Europe are still very often susceptible to political manipulation. Unless that changes, very promising events like EU accession to the ECHR will simply be a waste of time. Therefore I support wholeheartedly accession to the ECHR, provided this really will defend fundamental human rights and freedoms and, most importantly, within the EU itself.
in writing. - I am supportive of the ECHR while recognising that judicial interpretations of certain provisions of the convention have created obstacles to the deportation of terrorist suspects. This needs to change.
Notwithstanding any statements of respect for the position of Member States in relation to ECHR, EU accession to the convention will complicate and possibly hinder the freedom of Member States to derogate from or individually interpret aspects of the ECHR.
Politically, I fundamentally object to the driving motive of EU accession to ECHR as 'a move forward in the process of European integration [involving] one further step towards political union'. This misconceived aspiration is further underlined in the statement that EU accession constitutes 'an accession of a non-State Party to a legal instrument created for States'. For all these reasons, I voted against the resolution.
The organisation of the International Criminal Court conference in Uganda is an important sign of this international institution's acceptance across the continent of Africa, especially as the Court's initial investigations, after it was established in 2002, were launched here. No one can deny the importance of such an international court which investigates serious cases involving breaches of human rights, genocide, crimes against humanity and war crimes. Consequently, it is important that an ever-increasing number of states acknowledge the authority of the International Criminal Court and that the signatories of the Rome Statute ratify the agreement as a matter of urgency. The notion of setting up an international court for investigating crimes against humanity emerged as far back as 1919, during the Paris Peace conference. It has taken 83 years to reach an international agreement and set up the ICC. At the moment, states which have ratified the ICC's Rome Statute must also regulate the Court's right to investigate crimes of aggression. Furthermore, signatory states must harmonise their national legislation with the provisions of the Rome Statute, in keeping with the commitment they have made.
The European Union has been a firm advocate of the International Criminal Court (ICC) and all its Member States are sharing in its accession to this important court. I hope that the State Parties are able to live up to their responsibilities and that the result of the Kampala conference is an ICC that is better able to face up to the challenges of our times, that receives adequate cooperation from national legal systems, and that is granted sufficient means to effectively exercise its authority; the grave seriousness of the crimes on which its activities will focus, for the most part, demand it.
The EU is a staunch supporter of the International Criminal Court (ICC), which promotes universality and upholds the integrity of the Rome Statute with a view to protecting and consolidating the independence, legitimacy and effectiveness of the international judicial process. The proof of this is that the EU is systematically promoting the inclusion of a clause relating to the ICC in negotiating mandates and agreements with third countries. The EU has already provided over EUR 40 million over ten years under the European Instrument for Human Rights and Democracy for projects aimed at supporting the ICC and international criminal justice. The Review Conference on the Rome Statute of the ICC in Kampala, Uganda, represents a unique opportunity for the State Parties, the non-State Parties, civil society and other interested parties alike to strongly reiterate their commitment to justice and responsibility. There are 111 State Parties to the ICC, with some regions under-represented, such as the Middle East, North Africa and Asia. I hope that the Member States will participate in this conference by providing representation at the highest level and publicly reaffirming their commitment to the ICC.
I note with satisfaction that the resolution proposed by Parliament on the review of the Rome Statute requires the crime of aggression to be officially included as a war crime and that no jurisdictional filter will be necessary to determine whether such a crime has been committed. Yet how can this new legislation be implemented if the main states that have committed crimes of aggression since the coming into force of the Rome Statute in 2002 (the United States and Israel) are not required to ratify it?
How can it be rendered effective if these states are not urged to cease pressurising the states that are party to the International Criminal Court into guaranteeing the immunity of their nationals? It is also regrettable that a Parliament which professes to be in the vanguard of the fight against climate change is not proposing to include ecological crimes as crimes against humanity, as was proposed at the Cochabamba Summit. The most serious crimes against humanity must be punished. The International Criminal Court could be a useful tool in this area. It is just a question of actually giving it the resources. As this is not happening, I am abstaining.
I feel bound to express my agreement with the motion for a resolution on the Review Conference on the Rome Statute of the International Criminal Court in Kampala, Uganda.
Europe itself sprang from the need to put an end to the expressions of racial hatred that reached a peak in the atrocities of the Second World War. The European Union has always been consistent in seeking to strengthen cooperation between states in order to prove and prosecute crimes against humanity.
It is right that eight years after the entry into force of the Rome Statute, states should reaffirm their strong commitment to building on peace, stability and the rule of law. In particular, states should commit to policies aimed at collaborating with the International Criminal Court and protecting the victims of violence. In many cases in practice, victims encounter major difficulties in accessing information about the court and fail in their attempts to have their rights protected.
in writing. - I enthusiastically voted in favour of the resolution and I am especially glad that the oral amendment by my colleague had been adopted, i.e. to include 'indigenous people' in the list of groups that need special attention.
in writing. - I welcome the motion for a resolution on the Review Conference of the Rome Statute of the International Criminal Court (ICC) in Kampala, Uganda, as it contains very crucial and important points and requests regarding the ratification and the implementation of the ICC. Therefore, I voted in favour.
But I want to express my deep concerns about certain phrases in the resolution, which refer positively to the 'Stockholm Programme', the 'EIDHR' and to the European Union as a 'Global Player'. In this matter, the 'Stockholm Programme' and the 'EIDHR' might have had a positive impact, but in many other areas, these two programmes/instruments are not used in a democratic and transparent manner. The European Union has indeed been acting as a 'Global Player' but, in my view, not at all in a positive way towards a more fair and solidary world order.